OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



             STATE OF TEXAS                    ° •"       b®^^-
             PENALTY FOR             Pt£§&£,.•
             PRIVATE USE fiS'"Eg""•                                     ZIP 78701
                                                                        02 1W
                                                                       i 0001401623 AUG 06. 2015
 7/27/2015                      '('**'      •*- *"""*,/      ' r~';1
 HULETT, JOHN OLIVER TilGt. No^<69464^                                              WR-83,655-01
 On this day, the application for>11 .'Oy^Writyof Habeas Corpus has been received
 and presented to the Court.             >• :r r "•- rv:?y '-*
                                            -»
                             ^*>

EBH3B   .'7002